DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Grubb on 08/02/2021.
The application has been amended as follows: Claims 1, 9 and 11 are amended. Claims 5 and 13 are canceled.
1.	(Currently Amended) An electronic device, comprising:
a camera module;
a communication module; 
a display;
a non-transitory memory; and

wherein the processor is configured to: 
display virtual reality content in a virtual reality mode on the display, 
identify whether a request to change an external input device is received,
in response to identifying that the request to change the external input device is received, switch from the virtual reality mode to a see-through mode and display see-through content including an external image obtained using the camera module on at least part of the display,  
in response to receiving a first signal including biometric authentication information indicating that a user’s grip is sensed through a sensor included in a first external input device, perform connection with the first external input device, and
after the connection is complete, switch from the see-through mode to the virtual reality mode, and
wherein the processor is further configured to output a third signal for connection corresponding to a direction of the electronic device while displaying the see-through content on at least part of the display and perform connection with the first external input device if a response signal is received from the first external input device in response to the third signal.
5.	(Cancelled)
9.	(Currently Amended) A non-transitory recording medium storing instructions to execute a method of controlling an electronic device, the instructions configured to, when executed by at least one processor, enable the at least one processor to perform at least one operation, the at least one operation comprising: 
displaying virtual reality content in a virtual reality mode on a display;
identifying whether a request to change an external input device is received;
in response to identifying that the request to change the external input device is received, switching from the virtual reality mode to a see-through mode and displaying see-through content including an external image obtained using a camera module on at least part of the display; 
in response to receiving a first signal including biometric authentication information indicating that a user’s grip is sensed through a sensor included in a first external input device, performing connection with the first external input device; and
,
wherein performing connection with the first external input device includes outputting a third signal for connection corresponding to a direction of the electronic device while displaying the see-through content on at least part of the display and performing connection with the first external input device if a response signal is received from the first external input device in response to the third signal.
13.	(Cancelled)
Allowable Subject Matter
Claims 1, 3, 4, 6-9, 11, 12, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of: in response to identifying that the request to change the external input device is received, switch from the virtual reality mode to a see-through mode and display see-through content including an external image obtained using the camera module on at least part of the display and wherein the processor is further configured to output a third signal for connection corresponding to a direction of the electronic device while displaying the see-through content on at least part of the display and perform connection with the first external input device if a response signal is received from the first external input device in response to the third signal.
The prior art disclosed by McKenzie teaches a system for pairing a first device and a second device in a virtual reality environment, the first device may be a sending device, and the second device may be a receiving device. The sending device may transmit an electromagnetic signal that is received by the receiving device. The receiving device may process the electromagnetic signal to verify physical proximity of the receiving device and the transmitting device, and extract identification information related to the sending device for pairing. The receiving device may display one or more virtual pairing indicators to be manipulated to verify the user's intention to pair the first and second devices.
The prior art fails to teach the unique limitations recited in the claims of the instant invention
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497